Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Glen B. Choi Reg. No. 43,546 on 02/11/2021.

Reasons for Allowance
Claims 1-7, 9 -25 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2010/0125748 A1discloses A remote data access device to perform a data access according to a plurality of remote access requests are provided. The remote data access device comprises: a storing module, a first controller and a second controller. The first controller comprises a first odd access queue and a first even access queue and the second controller comprises a second odd access queue and a second even access queue, wherein the first and the second controller has the same MAC and IP addresses such that the first and the second odd access queues receive the same odd remote access requests and the first and the second even access queues receive the same even remote access requests, the first controller performs a data access operation on the storing module according to the odd remote access requests in the first odd access queue and the second controller perform a data access operation on the storing module according to the even remote access requests in the second even access queue. 



The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195